      Case 2:19-cv-00456 Document 23 Filed 10/10/19 Page 1 of 4 PageID #: 154




                          IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON


 DEBORAH BYGUM, Administratrix of
 the Estate of ERIC MICHELL YOUNG,
 deceased,

             Plaintiff,
 v.                                                             Civil Action No. 2:19-CV-00456
                                                             Honorable John T. Copenhaver, Jr.
 THE CITY OF MONTGOMERY, the
 MONTGOMERY POLICE
 DEPARTMENT, and ROGER L. KING,
 individually as a member of the
 Montgomery Police Department,

             Defendants.

DEFENDANTS CITY OF MONTGOMERY, MONTGOMERY POLICE DEPARTMENT
    AND ROGER KING’S RESPONSE TO PLAINTIFF’S MOTION TO AMEND

        COME NOW, Defendants City of Montgomery, Montgomery Police Department and Roger

L. King, by counsel, Bailey & Wyant, PLLC, Charles R. Bailey and Michael W. Taylor, and hereby

respond to Plaintiff’s Motion to Amend as follows:

        1.       These Defendants have no objection to the amendment to the extent that it removes

the Montgomery Police Department as a party, as stipulated, and removes certain claims against

these Defendants, as stipulated.

        2.       As for the addition of two (2) additional parties, these Defendants assert no position

or comment as it relates to amendment.


                                                       ROGER KING, CITY OF MONTGOMERY
                                                       and CITY OF MONTGOMERY POLICE
                                                       DEPARTMENT,

                                                   1
   Case 2:19-cv-00456 Document 23 Filed 10/10/19 Page 2 of 4 PageID #: 155



                                           By Counsel,
/s/ Michael W. Taylor
Charles R. Bailey (WV Bar #0202)
Michael W. Taylor (WV Bar #11715)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
(304) 345-4222
cbailey@baileywyant.com
mtaylor@baileywyant.com




                                       2
      Case 2:19-cv-00456 Document 23 Filed 10/10/19 Page 3 of 4 PageID #: 156




                        IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON


 DEBORAH BYGUM, Administratrix of
 the Estate of ERIC MICHELL YOUNG,
 deceased,

           Plaintiff,
 v.                                                        Civil Action No. 2:19-CV-00456
                                                        Honorable John T. Copenhaver, Jr.
 THE CITY OF MONTGOMERY, the
 MONTGOMERY POLICE
 DEPARTMENT, and ROGER L. KING,
 individually as a member of the
 Montgomery Police Department,

           Defendants.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of foregoing “DEFENDANTS CITY
OF MONTGOMERY, MONTGOMERY POLICE DEPARTMENT AND ROGER KING’S
RESPONSE TO PLAINTIFF’S MOTION TO AMEND” was served upon the following parties
through the Court’s Electronic Case Filing (ECF) system on this day, October 10, 2019:

                                      Russell A. Williams
                           Katz, Kantor, Stonestreet & Buckner PLLC
                                  112 Capitol Street, Suite 100
                                     Charleston, WV 2301
                            Email Address: rwilliams@kksblaw.com
                                      Attorney For: Plaintiff

                                      Truman C. Griffith
                                  Warner Law Offices PLLC
                                       227 Capitol Street
                                          PO Box 3327
                                    Charleston, WV 25333
                         Email Address: tgriffith@wvpersonalinjury.com
                                      Attorney For: Plaintiff
Case 2:19-cv-00456 Document 23 Filed 10/10/19 Page 4 of 4 PageID #: 157



                                    /s/ Michael W. Taylor
                                    Charles R. Bailey (WV Bar #0202)
                                    Michael W. Taylor (WV Bar #11715)
                                    BAILEY & WYANT, PLLC
                                    500 Virginia Street, East, Suite 600
                                    Post Office Box 3710
                                    Charleston, West Virginia 25337-3710
                                    (304) 345-4222
                                    cbailey@baileywyant.com
                                    mtaylor@baileywyant.com
